DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 10/27/2022. This action is made Final.
B.	Claims 1-6, 8, and 11-16 remain pending. 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-6, 8, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisano, Katsumi et al. (US Pub. 2006/0034043 A1), herein referred to as “Hisano” in view of Kim, Dae-myung et al. (US Pub. 2015/0212647 A1), herein referred to as “Kim” in further view of Dagit, Charles E., III (US Pub. 2019/0109937 A1), herein referred to as “Dagit.


As for claims 11, 1 and 16, Hisano teaches. A display apparatus and corresponding medium comprising: 

a detection unit that detects an operation of an operator (par.51-52 using emulation module, the user can input via touch panel of the first display where the emulation module detects operation that the user/operator is trying to execute, e.g. virtual mouse); 

a first display (second display 10; fig. 1A) unit that displays a plurality of display elements on a first display surface, the first display surface being not touch-sensitive (par.38 non-touch screen first display item 10);

 and a second display (first display 20; fig. 1A) unit that displays a specific display element on a second display surface according to an operation performed on the second display surface in response to the operation detected by the detection unit (par.38 and 52 user can input onto the first display as it has a touch panel fitted onto the display panel). 


Hisano does not teach that a user can drag content from one screen to a second screen; however in the same field of endeavor Kim teaches a first display unit that displays a plurality of display elements on a first display surface, 
the first display unit causes a movement of the plurality of display elements displayed on the first display surface, a specific display element is selected from the plurality of display elements based on the movement of the plurality of display elements (par. 195; fig. 19 user can select objects displayed on first screen and controller extracts contents)
a specific display element (fig. 21 shows a two screen device wherein each screen is connected to one another in a hinge set up much like Hisano, but the user interface of the left screen can be specific in such that the user can select it for moving); the specific display element be selected to be displayed on the second display surface (fig. 21, par. 202 the specified content from the left screen can be gestured/dragged onto the right second screen for display; also note figures 22 and 25 depicted the same functionality across different applications). 

Specific to claim 11, Kim also teaches a display apparatus comprising a detection unit, comprising a camera that detects a movement of an operator (par. 235 camera on device to detect gesture input from user); a specific display element is selected from the plurality of display elements based on the movement of the operator detected by the detection unit (par. 239 detection of movement from user as input to interact with user interface).


It would have been obvious to one of ordinary skill in the art before the effective fling date the claimed invention to combine Kim into Hisano because Kim suggests in paragraph 14 that in a multi-screen environment one would need to execute such various services and function and not only a button and a touch pad but also a method for performing or producing additional inputs are required and therefore one of ordinary skill would recognize that Hisano would benefit from the additional functionality supported by Kim.

Hisano as modified by Kim does not specifically teach specific movement being displayed across different devices; however in the same field of endeavor Dagit teaches wherein the first display unit causes the movement of the plurality of display
elements displayed on the first display surface in response to a second operation
performed on the second display surface (par. 72 system components and user interfaces that may be used to establish virtual pointer connections between a mobile device 101 and video screen 102),

wherein the second display surface detects the first operation and the second
operation performed on the second display surface (par. 72 A virtual pointer connection (e.g., providing motion sensing, virtual pointer, gesture recognition, and wireless mouse functionality) is established via physical proximity between mobile device 101 and video display 102. The interpretation of this virtual physical connection can enable a user to interact with video display 102, as if the mobile device was directly linked to the TV like an interactive laser pointer. In addition, the user may interact with video display 102 using gestures and the screen of mobile device 101. An overall user interface may allow motion sensing, point and click interaction, and gesture sensing using the motion sensors or the touchpad of mobile device 101).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dagit into Hisano as modified by Kim because Dagit suggest an approach that addresses and overcomes one or more of the above shortcomings and drawbacks by providing devices and systems for determining the position and orientation of handheld wireless/mobile device, such as a cell phone or tablet, and providing an app on the device to allow the mobile device to interact with a video display or interactive device, such as home-automation devices.

As for claim 2, Hisano teaches. The display apparatus according to claim 1, wherein the second display unit displays all or part of at least one display element in a first area of the second display surface, the at least one display element being one of the plurality of display elements displayed on the first display surface (fig.1A virtual devices such as keys of keyboard and buttons of mouse are examples of displayed elements), and displays the specific display element in a second area of the second display surface, the first operation is an object that comes in contact with the first area of the second display surface (fig.5A step s103 – s105 the image of emulation (keyboard, mouse etc…) is displayed on the first display having a touch panel that acquires positional touch information form the user wherein the emulation module converts positional information based upon what virtual device is displayed to then perform the following appropriate actions associated with virtual device currently displayed). 

As for claim 3, Hisano teaches. The display apparatus according to claim 2, wherein the second display unit displays all or part of one display element as all or part of the at least one display element, the one display element being one of the plurality of display elements displayed on the first display surface and displayed on a side near the second display surface (fig.9 displays part of keyboard and other controls for user input). 

As for claim 4, Hisano teaches. The display apparatus according to claim 2, wherein the second display unit displays all or part of the at least one display element of the plurality of display elements displayed on the first display surface, in the first area in response to the second operation performed on the second display surface (fig.13 depicts user inputting view virtual mouse to manipulate virtual drawing apparatus of second display).

As for claim 5, Hisano teaches. The display apparatus according to claim 4, wherein the first operation is a swipe operation in a first direction, the swipe operation starting in the first area, and the second operation is a swipe operation in a second direction, the swipe operation starting in the first area (fig.14; par.68 user can swipe on lever for user operation). 

As for claim 6, Hisano teaches. The display apparatus according to claim 4, wherein the first operation is a swipe operation starting in the first area, and the second operation is a swipe operation starting in the second area (fig.14; par.68 user can swipe on lever for user operation). 


As for claim 8, Hisano teaches. The display apparatus according to claim 1, wherein the first display unit causes movement of the plurality of display elements displayed on the first display surface, and the second display unit displays a display element as the specific display element on the second display surface, the display element being one of the plurality of display elements displayed on the first display surface and in a predetermined state by the movement when the first operation is performed (fig.12 depicts slider controls that change state of information displayed in second display; this is only one example as the user is able to manipulate virtual devices that are emulated for interaction with content displayed in second display). 

As for claim 12, Hisano teaches. The display apparatus according to claim 11, wherein the movement is an operation to indicate a position on the first display surface on which the specific display element is displayed (fig.14; par.68 user can swipe on lever for user operation). 

As for claim 13, Hisano teaches. The display apparatus according to claim 12, wherein the operation to indicate a position on the first display surface is an operation to glance at the position (Fig. 13 virtual devices that user views/glance at display panels to make and interact with selections; more functional information is needed otherwise at this limitation).  Kim teaches wherein the camera detects a movement of an eye of the operator, and one of the plurality of display elements intersecting with a line of sight of the eye of the operator is selected as the specific display element (par. 427 system in place to track user eye utilizing an existing camera).

As for claim 14, Hisano teaches. The display apparatus according to claim 12, wherein the operation to indicate a position on the first display surface is an operation to point to the position (par.51 pointing device).  Kim teaches wherein the camera detects a pointing direction of a limb of the operator, and one of the plurality of display elements intersecting with the pointing direction of the limb of the operator is selected as the specific display element (par. 131 hand of user  and thus a limb is tracked for gesture input).

As for claim 15, Hisano teaches. The display apparatus according to claim 11, wherein the operation is an operation to indicate identification information of the specific display element with finger (par.46 finger used for touch input). Kim teaches wherein the camera detects a pointing direction of a finger of the operator, and one
of the plurality of display elements intersecting with the pointing direction of the finger
of the operator is selected as the specific display element (par. 493-494 examples of tracking user’s digit for gesture input).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        November 19, 2022